DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          DAVID JOHNSON,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3952

                              [March 8, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michele Towbin Singer,
Judge; L.T. Case No. 89-007408CF10A.

  David Johnson, Fort Lauderdale, pro se.

  No appearance required for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, LEVINE and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.